DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 12-16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of “forming an assembly composed of the carrier and the light component by positioning the light component on said face of the carrier”, as recited in amended claim 1, is unclear for the following reasons.  The specification recites that the light component is element 10 (see figure 1 of the present invention).  This means that the carrier and the planar substrate (which comprises the first and second electrically conductive tracks) are part of the light component.  Therefore, it is unclear as to how the assembly can be composed of the carrier and the light component, as recited in amended claim 1, since the carrier is part of the light component. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 12-14, and 19-20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Von Malm (2015/0014716) in view of Droes (7,179,719).Regarding claim 1, Von Malm teaches in figures 8A-8D and related text process for mounting a light component on a carrier 5, wherein the light component 2a comprises a generally planar substrate having a first face of which submillimetre-sized electroluminescent semiconductor elements 2a, 2b, 2c are epitaxied in the form of a matrix, the process comprising: 
forming at least one first electrically conductive track 31, 35 on a second face of the substrate of the light component; 
forming at least one second electrically conductive track 54 on a face of the carrier; 


Von Malm does not explicitly state the assembly composed of the carrier and the light component is annealed at a temperature of between 200°C and 400oC to form a hybrid bonding connection at each contact site of the first and second electrically conductive tracks.Droes teaches in related text (see e.g. claim 10) an assembly composed of a carrier is annealed at a temperature of between 200°C and 400oC.
Droes and Von Malm are analogous art because they are directed to process of forming semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Von Malm because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to anneal the assembly composed of the carrier and of the light component at a temperature of between 200°C and 400oC, as taught by Droes, and to form a hybrid bonding connection at each contact site of the first and second electrically conductive tracks in Von Malm’s device, in order to be able to operate the device in its intended use, since it is well-known in the art that semiconductor devices must be annealed in order to operate.
oC.

Regarding claim 2, the electrically conductive tracks in Von Malm’s device which are formed on the second face of the substrate of the light component are arranged so as to allow each of the electroluminescent semiconductor elements of the light component to be supplied with electric current in order to be able to operate the device.  The light component must inherently be supplied with electric current, because the device will not operate if the light component is not being supplied with electric current.

Regarding claims 3 and 12, Von Malm teaches in figures 8A-8D and related text that the electrically conductive tracks are tracks comprising copper (see e.g. paragraph [0055]).

Regarding claims 4, 13 and 19, Von Malm teaches in figures 8A-8D and related text that the substrate of the light component comprises silicon, sapphire, silicon carbide or gallium nitride.

Regarding claims 5, 14 and 20, Von Malm teaches in figures 8A-8D and related text that the carrier comprises silicon or glass (see e.g. paragraph [0042]).

s 6-8 and 15-16, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Von Malm (2015/0014716) and Droes (7,179,719), as applied to claims 1-2 above, and further in view of Chu et al. (2001/0001735).
Regarding claims 6 and 15, Von Malm and Droes teach substantially the entire claimed structure, as applied to claims 1 and 2, including the formation of electrically conductive tracks on the light component and on the substrate produces voids 25 (see Von Malm) in the substrate and in the carrier.  Von Malm and Droes do not teach the use of a photolithographic process.
Chu et al. teach in paragraphs [0009], [0012] and [0027], for example, using photolithographic process.  
Chu et al., Droes and Von Malm are analogous art because they are directed to process of forming semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Von Malm because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use a photolithographic process, as taught by Chu et al., in prior art’s device, in order to simplify the processing steps of making the device by using conventional processing method.

Regarding claim 7, Von Malm teaches in figures 8A-8D and related text that copper is deposited in the voids 25.


Chu et al. teach in figure 3A and paragraphs [0009], [0012] and [0027], for example, carrier 300 comprises alignment marks 306.
Chu et al., Droes and Von Malm are analogous art because they are directed to process of forming semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Von Malm because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form alignment marks in the carrier and the light component in prior art’s device, and wherein the alignment marks are intended to facilitate the positioning of the component on the carrier, as taught by Chu et al., in order to provide better allocation to the light component.  Note that the use of alignment markers in a carrier in order to provide better allocation to a semiconductor component is well known in the art.

Response to Arguments
1.	Applicants argue that “even in combination, Von Malm and Droes do not disclose "annealing the assembly composed of the carrier and the light component at a temperature of between 200°C and 400°C to form a hybrid bonding connection at each contact site of the first and second electrically conductive tracks," as now recited in amended Claim 1. Moreover, one skilled in the art would not combine the annealing 

1.	The specification of the present invention recites that “During the annealing operation, what is referred to as a "hybrid-bonding" connection is formed between the matrix-array component and its carrier”.  That is, the annealing operation produces, or is called, “a "hybrid-bonding" connection”.  Since the modified device of Von Malm is annealed then the modified device of Von Malm comprises a "hybrid-bonding connection”.
Furthermore, although “the annealing in Droes separates a bulk assembly into two parts rather than forming a hybrid bond as now recited in Applicant's claimed invention”, as argue by applicants, Droes is the secondary reference used to modify the primary reference to Vom Malm.  The device of Von Malm comprises a carrier and a substrate which must be bonded together.  Therefore, annealing the device of Von Malm would result in a hybrid-bonding connection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  










O.N.								/ORI NADAV/
10/23/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800